Em




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 24, 2014

                                    No. 04-14-00215-CV

       METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., L.L.P.
 d/b/a Methodist Children’s Hospital of South Texas, Robert Gonzalez, and Rodney Sheffield,
                                         Appellants

                                            v.
                                        Emily BE
                                     Emily BELDEN,
                                        Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-18164
                       Honorable David A. Canales, Judge Presiding

                             ORAL ARGUMENT ADVISORY

       The panel assigned to hear oral argument in this appeal requests that the parties be
prepared to address this court’s decision in Jones v. King, 255 S.W.3d 156 (Tex. App.—San
Antonio 2008, pet. denied).

       It is so ORDERED on September 24, 2014.

                                                                PER CURIAM


      ATTESTED TO:   _____________________________
                        Keith E. Hottle, Clerk